Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2019

                                      No. 04-19-00587-CV

                          IN THE INTEREST OF B.T.K., A CHILD

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00374
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER
        Appellant Mom’s brief was due to be filed with this court on October 14, 2019. See TEX.
R. APP. P. 38.6(a). After this court granted Mom’s first motion for extension of time to file her
brief, the brief was due on November 4, 2019. On the once-extended due date, Mom filed a
second motion for a twenty-day extension of time to file her brief.
        Appellant Mom’s motion is GRANTED. Her brief is due on November 25, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court